In an action for a judgment declaring that so much of the building zone ordinance of February 2, 1951, of defendant village as prescribes a minimum area restriction of two acres for buildings erected in its “ BB ” district is unconstitutional and void, plaintiff appeals from an order denying its *946motion for judgment on the pleadings. Order affirmed, with $10 costs and disbursements. (Dilliard V. Tillage of North Mills, 276 App. Div. 969.) Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.